DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 05/14/2021 has been entered. Claims 1-6 are still pending in this application.
                                                                                                                                                                                                      
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara (US 20160292774) in view of Choi (US 20180357291) and Hirouchi (US 20150319327 A1).
Regarding claim 1, Ohara teaches a management system (fig. 1) comprising: 
a server configured to transmit information collected from an electronic device (order information to shipping server and from PC 50 in fig. 1),
wherein when the request subjected to transmission by the server is failed, the server transmits a request for ordering a consumable based on the information 
Ohara does not teach wherein when the request subjected to transmission by the server is failed, the server subjects the failed request to a queuing, and wherein when a specific condition for transmission safety of the request is satisfied, the server subjects the failed request to a dequeuing to retransmit the request.
Chio teaches wherein the server subjects the request to a queuing when the request is failed (p0030: If the system does not have enough resources to immediately process the request) , and wherein the server subjects the request to a d+equeuing to execute the request when a dequeue condition for subjecting the request to the dequeuing is satisfied (p0030: if the database system has sufficient resources available, dequeue one or more requests for processing). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ohara, and to include wherein the server subjects the request to a queuing when the request is failed, and wherein the server subjects the request to a dequeuing to execute the request when a dequeue condition for subjecting the request to the dequeuing is satisfied, in order to reducing the possibility of a database system becoming overloaded suggested by Chio (p0004).
Ohara in view of Chio does not explicitly disclose when a specific condition for transmission safety of the request is satisfied, retransmit the request.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ohara in view of Chio, and to include when a specific condition for transmission safety of the request is satisfied, retransmit the request, in order to provide a technique of preventing loss of data input when an image forming apparatus transitions into a power saving state suggested by Hirouchi (p0009).

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Chio and Hirouchi as applied to claim 1 above, and further in view of Harman (US 20120290390).
Regarding claim 2, Ohara in view of Chio and Hirouchi does not teach the management system according to claim 1, wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a number of the schedules being executed. 
Harman teaches the management system according to claim 1, wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a number of the schedules being executed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ohara in view of Chio and Hirouchi, to include wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a number of the schedules being executed, in order for analyzing order information for improving customers' experiences suggested by Harman (p0005). 

Regarding claim 3, Ohara in view of Chio and Hirouchi and Harman teaches the management system according to claim 1, wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a past error in transmission of the information to a transmission destination of the information in the schedule (Harman:p0092: If the failure persists after a certain period..). 
The rational applied to the rejection of claim 2 has been incorporated herein.

Regarding claim 5, Ohara in view of Chio and Hirouchi and Harman teaches the management system according to claim 1, wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition 
The rational applied to the rejection of claim 2 has been incorporated herein.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Chio and Hirouchi as applied to claim 1 above, and further in view of Cahill et al. (US 6535855).
Regarding claim 4, Ohara in view of Chio and Hirouchi does not teach the management system according to claim 1, wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a past response time in transmission of the information to a transmission destination of the information in the schedule.
Cahill teaches the management system according to claim 1, wherein the server executes a schedule for transmitting the information to a same transmission destination as a transmission destination of the request, and wherein the dequeue condition includes a condition based on a past response time in transmission of the information to a transmission destination of the information in the schedule (col. 50, Lines:1-15: if a  response has not been received during a specified time, the MessageHandler 1312 will either have the message retransmitted or remove the message from the message queue).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohara in view of Chio and Hirouchi as applied to claim 1 above, and further in view of Little et al. (US 20170116027)
Regarding claim 6, Ohara in view of Chio and Hirouchi does not teach the management system according to claim 1, wherein the management system comprises a plurality of the servers, and wherein the queuing is shared by the plurality of the servers.
Little teaches the management system according to claim 1, wherein the management system comprises a plurality of the servers, and wherein the queuing is shared by the plurality of the servers (p0014: A main request queue in the transactional processing environment can be shared by a plurality of servers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ohara in view of Chio and Hirouchi, to include the management system according to claim 1, wherein the .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/          Primary Examiner, Art Unit 2677